DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 are pending in the application. Amended claims 1 and 2 have been noted. The amendment filed 2/4/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 3-4, filed 2/4/22, with respect to claims 1 and 2 have been fully considered and are persuasive. Applicant argues that Okai teaches an aluminum oxide film formed on the silicon substrate [0057] wherein the claimed inorganic substrate does not include alumina. This is found persuasive because Okai teaches that the graphene is directly grown on an alumina film and the claimed inorganic substrate excludes alumina. Choi also does not disclose the claimed elements of the inorganic substrate [0060]-[0062]. The rejection of claims 1 and 2 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest crystalline graphene within the context of claim 1 on an inorganic substrate, the inorganic substrate including at least one of TiO2, ZnO, MgO, NiO, Co2O, CuO, and FeO or a graphene-on-substrate within the context of claim 2 wherein crystalline graphene is directly grown on the inorganic substrate by a growing process and the inorganic substrate includes a metal oxide based substrate, a silica based substrate, and a silicon based substrate, or a stack of at least two thereof, wherein the metal oxide includes at least one of TiO2, ZnO, MgO, NiO, Co2O, CuO, and FeO.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715